Case 19-01227-5-JNC   Doc 535 Filed 05/18/20 Entered 05/18/20 10:57:43    Page 1 of 3




                    UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                          GREENVILLE DIVISION

 IN RE:                          )
                                 )              Case No. 19-00730-5-JNC
 CAH ACQUISITION COMPANY #1, LLC,)
 d/b/a     WASHINGTON    COUNTY)                Chapter 11
 HOSPITAL,                       )
                                 )
            Debtor.              )
                                 )
 IN RE:                          )
                                 )              Case No. 19-01298-5-JNC
 CAH ACQUISITION COMPANY 7, LLC,)
 d/b/a PRAGUE COMMUNITY HOSPITAL,)              Chapter 11
                                 )
            Debtor.              )
                                 )
                                 )
 IN RE:                          )
                                 )              Case No. 19-01697-5-JNC
 CAH ACQUISITION COMPANY 12, LLC,)
 d/b/a     FAIRFAX    COMMUNITY)                Chapter 11
 HOSPITAL,                       )
                                 )
            Debtor.              )
                                 )
 IN RE:                          )
                                 )              Case No. 19-01227-5-JNC
 CAH ACQUISITION COMPANY 16, LLC,)
 d/b/a HASKELL COUNTY COMMUNITY)                Chapter 11
 HOSPITAL,                       )
                                 )
            Debtor.              )
                                 )

   NOTICE OF TRUSTEE’S MOTION FOR (I) AN ORDER CONFIRMING THAT (A)
  CERTAIN STIMULUS FUNDS WERE USED IN ACCORDANCE WITH APPLICABLE
  TERMS AND CONDITIONS AND (B) TRUSTEE MAY TRANSFER ANY REMAINING
   STIMULUS FUNDS TO PURCHASERS; AND (II) AN ORDER ELIMINATING ANY
    LIABILITY OF TRUSTEE AND DEBTORS’ ESTATES FOR USE OF STIMULUS
                                FUNDS
Case 19-01227-5-JNC        Doc 535 Filed 05/18/20 Entered 05/18/20 10:57:43               Page 2 of 3




      NOTICE IS HEREBY GIVEN that, on May 15, 2020, the Trustee has filed a MOTION
 FOR ENTRY OF AN ORDER (I) CONFIRMING THAT (A) STIMULUS FUNDS WERE
 USED IN ACCORDANCE WITH APPLICABLE TERMS AND CONDITIONS AND (B)
 THE TRUSTEE MAY PASS ANY REMAINING STIMULUS FUNDS TO PURCHASERS
 POST-CLOSING; AND (II) AN ORDER BARRING THE DEPARTMENT OF HEALTH
 AND HUMAN SERVICES FROM LITIGATING AGAINST THE TRUSTEE FOR USE OF
 FUNDS WHILE TRUSTEE WAS IN CHARGE OF ANY HOSPITALS AND FOR USE OF
 FUNDS AFTER TRUSTEE FINALIZES THE SALE OF ANY HOSPITAL TO A
 PURCHASER (the “Motion”).

        FURTHER NOTICE IS HEREBY GIVEN that, on May 15, 2020, the Trustee filed an ex
 parte motion to have the Motion heard on an expedited basis with a reduced response period, with
 such relief being granted by the United States Bankruptcy Court for the Eastern District of North
 Carolina on May 15, 2020, and,

         FURTHER NOTICE IS HEREBY GIVEN that the Motion filed by the Trustee may be
 allowed provided no response and request for hearing are delivered by a party-in-interest in writing
 to the Office of the Clerk, United States Bankruptcy Court, P.O. Box 791, Raleigh, NC 27602, by
 5:00 p.m. (prevailing Eastern Time) on May 20, 2020, and,

        FURTHER NOTICE IS HEREBY GIVEN that any responses to the Motion shall also be
 mailed to the Trustee at the address given below, and,

          FURTHER NOTICE IS HEREBY GIVEN that, if a response and request for hearing is
 filed by a party-in-interest in writing within the time indicated, a telephonic hearing will be
 conducted on the Motion and Response thereto on May 21, 2020 at 1:00 p.m. (prevailing Eastern
 Time) before the United States Bankruptcy Court for the Eastern District of North Carolina, and
 all interested parties will be notified accordingly.

         If no request for hearing is timely filed, the Court may rule on the Motion and any Response
 thereto ex parte without further notice.

        Respectfully submitted, this the 18th day of May, 2020.


                                               WALDREP LLP

                                               /s/ Jennifer B. Lyday
                                               Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
                                               James C. Lanik (NC State Bar No. 30454)
                                               Jennifer B. Lyday (NC Bar No. 39871)
                                               Francisco T. Morales (NC Bar No. 43079)
                                               101 S. Stratford Road, Suite 210
                                               Winston-Salem, NC 27104
                                               Telephone: 336-717-1440
                                               Telefax: 336-717-1340
Case 19-01227-5-JNC   Doc 535 Filed 05/18/20 Entered 05/18/20 10:57:43   Page 3 of 3




                                     Email:

                                     - and -

                                     HENDREN, REDWINE & MALONE, PLLC
                                     Jason L. Hendren (NC State Bar No. 26869)
                                     Rebecca F. Redwine (NC Bar No. 37012)
                                     4600 Marriott Drive, Suite 150
                                     Raleigh, NC 27612
                                     Telephone: 919-420-7867
                                     Telefax: 919-420-0475
                                     Email: jhendren@hendrenmalone.com
                                            rredwine@hendrenmalone.com

                                     Co-Counsel for the Trustee
